 

Exhibit 10(x)

 

Execution Version

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


AMENDED AND RESTATED

FIRST LIEN SECURITY AGREEMENT

 

made by

 

K. HOVNANIAN JV HOLDINGS, L.L.C.

AND THE OTHER GRANTORS FROM TIME TO TIME PARTIES HERETO

 

in favor of

 

WILMINGTON TRUST, NATIONAL ASSOCIATION

 

as Collateral Agent

 

Dated as of September 8, 2016

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 
 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

 

Page

 

Article 1

Defined Terms

   

Section 1.01 . Definitions

4

Section 1.02 . Other Definitional Provisions

9

   

Article 2

Grant of Security Interest

 

Article 3

Representations and Warranties

   

Section 3.01 . Title: No Other Liens

12

Section 3.02 . Perfected Liens

12

Section 3.03 . Jurisdiction of Organization; Chief Executive Office

12

Section 3.04 . Farm Products

12

Section 3.05 . Investment Property

12

Section 3.06 . Receivables

12

Section 3.07 . Perfection Certificate 12    

Article 4

Covenants

   

Section 4.01 . Maintenance of Perfected Security Interest; Further Documentation

13

Section 4.02 . Changes In Name, Etc.

13

Section 4.03 . Delivery of Instruments, Certificated Securities and Chattel
Paper

14

Section 4.04 . Intellectual Property

14

   

Article 5

Investing Amounts in the Securities Accounts

   

Section 5.01 . Investments

14

Section 5.02 . Liability

15

   

Article 6

Remedial Provisions

   

Section 6.01 . Certain Matters Relating to Receivables

15

Section 6.02 . Communications with Obligors: Grantors Remain Liable

16

Section 6.03 . Proceeds to Be Turned Over to Collateral Agent

17

 

 
i 

--------------------------------------------------------------------------------

 

 

Section 6.04 . Application of Proceeds.

17

Section 6.05 . Code and Other Remedies

17

Section 6.06 . Subordination

19

Section 6.07 . Deficiency

19

   

Article 7

The Collateral Agent

   

Section 7.01 . Collateral Agent’s Appointment as Attorney-in-fact, Etc.

19

Section 7.02 . Duty of Collateral Agent

21

Section 7.03 . Execution of Financing Statements

21

Section 7.04 . Authority of Collateral Agent

21

   

Article 8

Miscellaneous

   

Section 8.01 . Amendments in Writing

22

Section 8.02 . Notices

22

Section 8.03 . No Waiver by Course of Conduct; Cumulative Remedies

22

Section 8.04 . Enforcement Expenses; Indemnification

23

Section 8.05 . Successors and Assigns

23

Section 8.06 . Set-off

23

Section 8.07 . Counterparts

24

Section 8.08 . Severability

24

Section 8.09 . Section Headings

24

Section 8.10 . Integration

24

Section 8.11 . Governing Law

24

Section 8.12 . Submission to Jurisdiction; Waivers

24

Section 8.13 . Acknowledgements

25

Section 8.14 . Additional Grantors

26

Section 8.15 . Releases

26

Section 8.16 . Waiver of Jury Trial

26

Section 8.17 . First Lien Collateral Agency Agreement

26

Section 8.18 . Control Agreements

27

Section 8.19 . Collateral Agent Privileges, Powers and Immunities

27

 

Schedule A – List of Entities
Schedule B – Commercial Tort Claims
Schedule C – Actions Required To Perfect

 

Exhibit A – Trademark / Patent / Copyright Security Agreement
Exhibit B – Joinder Agreement

Exhibit C – Perfection Certificate

 

 
ii 

--------------------------------------------------------------------------------

 

 

AMENDED AND RESTATED FIRST LIEN SECURITY AGREEMENT

 

THIS AMENDED AND RESTATED FIRST LIEN SECURITY AGREEMENT (this “Agreement”),
dated as of September 8, 2016, is made by K. Hovnanian JV Holdings, L.L.C. (“JV
Holdings”) and each of the undersigned parties listed on Schedule A hereto (the
“Initial Grantors”; and the Initial Grantors, together with any other entity
(other than the Collateral Agent (as defined below) or its successors) that may
become a party hereto as provided herein, the “Grantors”), in favor of
Wilmington Trust, National Association, as Joint Collateral Agent (as defined
below) (in such capacity, the “Collateral Agent”) for the benefit of itself, the
Trustees (as defined below), the Notes Collateral Agents (as defined below) and
the Noteholders (as defined below).

 

W I T N E S S E T H:

 

WHEREAS, K. Hovnanian Enterprises, Inc., a California corporation (the
“Issuer”), Hovnanian Enterprises, Inc., a Delaware corporation (“Hovnanian”),
and each of the other Guarantors party thereto (including the Initial Grantors)
entered into the Indenture dated as of November 1, 2011 (as amended,
supplemented, amended and restated or otherwise modified from time to time, the
“2011 Indenture”) with Wilmington Trust, National Association, as trustee (in
such capacity, the “2011 Trustee”) and as collateral agent (in such capacity,
the “2011 Collateral Agent”), pursuant to which the Issuer has issued, and may
from time to time issue, 2.00% Senior Secured Notes due 2021 (the “2.00% Notes”)
and 5.00% Senior Secured Notes due 2021 (the “5.00% Notes” and together with the
2.00% Notes, the “2011 Notes”) upon the terms and subject to the conditions set
forth therein;

 

WHEREAS, in connection with the 2011 Indenture, the Grantors entered into the
First Lien Security Agreement, dated as of November 1, 2011 (as heretofore
amended, supplemented, amended and restated or otherwise modified from time to
time, the “Existing Security Agreement”), in favor of the 2011 Collateral Agent,
for the benefit of itself, the 2011 Trustee and the 2011 Noteholders (as defined
below);

 

WHEREAS, the Issuer, Hovnanian and each of the other Guarantors party thereto
have entered into the Indenture dated as of September 8, 2016 (as amended,
supplemented, amended and restated or otherwise modified from time to time, the
“9.50% Indenture” and together with the 2011 Indenture, the “Indentures”) with
Wilmington Trust, National Association, as trustee (in such capacity, the “9.50%
Trustee” and together with the 2011 Trustee, the “Trustees”) and collateral
agent (in such capacity, the “9.50% Collateral Agent” and together with the 2011
Collateral Agent, the “Notes Collateral Agents”), pursuant to which the Issuer
has issued, and may from time to time issue, its 9.50% Senior Secured Notes due
2020 (collectively, the “9.50% Notes” and together with the 2011 Notes, the
“Secured Notes”) upon the terms and subject to the conditions set forth therein;

 

 
3

--------------------------------------------------------------------------------

 

 

WHEREAS, in connection with the 9.50% Indenture, the Issuer, Hovnanian, each of
the other Grantors, the 9.50% Collateral Agent and the 2011 Collateral Agent
have entered into the First Lien Collateral Agency Agreement, dated as of
September 8, 2016 (as amended, supplemented, amended and restated or otherwise
modified from time to time, the “First Lien Collateral Agency Agreement”),
pursuant to which the Issuer and the 9.50% Collateral Agent appointed the 2011
Collateral Agent to act as collateral agent on behalf of the 9.50% Secured
Parties, in addition to acting as collateral agent on behalf of the 2011 Secured
Parties, pursuant to this Agreement and the other Security Documents (the 2011
Collateral Agent, in such capacity as collateral agent for the Secured Parties,
the “Joint Collateral Agent”) and the 2011 Collateral Agent accepted such
appointment;

 

WHEREAS, the Issuer is a member of an affiliated group of companies that
includes Hovnanian, the Issuer’s parent company, and each Grantor;

 

WHEREAS, the Issuer and the Grantors are engaged in related businesses, and each
Grantor will derive substantial direct and indirect benefit from the issuance of
the Secured Notes; and

 

NOW, THEREFORE, intending to be legally bound hereby, the parties hereto hereby
agree to amend and restate the Existing Security Agreement in its entirety as
follows:

 

Article 1
Defined Terms

 

Section 1.01. Definitions. (a) Definitions set forth above are incorporated
herein and unless otherwise defined herein, terms defined in the Indentures and
used herein shall have the meanings respectively given to them in the
Indentures, and the following terms are used herein as defined in the New York
UCC: Accounts, Chattel Paper, Commercial Tort Claims, Deposit Account,
Documents, Equipment, Electronic Chattel Paper, Farm Products, Fixtures, General
Intangibles, Goods, Payment Intangibles, Instruments, Inventory, Investment
Property, Letter of Credit Rights, Payment Intangibles, Securities Accounts,
Software and Supporting Obligations.

 

(b)     The following terms shall have the following meanings:

 

“9.50% Noteholder”: “Holder” or “Holder of Notes” as defined in the 9.50%
Indenture.

 

“9.50% Secured Obligations”: all Indebtedness and other Obligations under, and
as defined in, the 9.50% Indenture, the 9.50% Notes, the Guarantees (as defined
in the 9.50% Indenture) and the related Noteholder Collateral Documents,
together with any extensions, renewals, replacements or refundings thereof and
all costs and expenses of enforcement and collection, including reasonable
attorney’s fees, expenses and disbursements.

 

 
4

--------------------------------------------------------------------------------

 

 

“9.50% Secured Parties”: the collective reference to the Collateral Agent, the
9.50% Trustee, the 9.50% Collateral Agent and the 9.50% Noteholders, in each
case to which Secured Obligations are owed.

 

“2011 Noteholder”: “Holder” or “Holder of Notes” as defined in the 2011
Indenture.

 

“2011 Secured Obligations”: all Indebtedness and other Obligations under, and as
defined in, the 2011 Indenture, the 2011 Notes, the Guarantees (as defined in
the 2011 Indenture) and the related Noteholder Collateral Documents, together
with any extensions, renewals, replacements or refundings thereof and all costs
and expenses of enforcement and collection, including reasonable attorney’s
fees, expenses and disbursements.

 

“2011 Secured Parties”: the collective reference to the Collateral Agent, the
2011 Trustee, the 2011 Collateral Agent and the 2011 Noteholders, in each case
to which Secured Obligations are owed.

 

“Additional Pari Passu Liens”: any liens on the Collateral which secure
Additional Secured Obligations on an equal and ratable basis with the Secured
Obligations, provided that such liens are permitted by clauses (a)(ii) or
(a)(iii) of the definition of Permitted Collateral Liens in the Indentures.

 

“Additional Pari Passu Collateral Agent”: the Collateral Agent or other
representative with respect to any Additional Secured Obligations in favor of
which any Additional Pari Passu Liens are granted.

 

“Additional Secured Obligations”: any obligations arising pursuant to any
Indebtedness permitted to be secured on a pari passu basis with the Secured
Notes pursuant to clauses (a)(ii) or (a)(iii) of the definition of Permitted
Collateral Liens in the Indentures (including for the avoidance of doubt any
guarantees with respect thereto).

 

“Agreement”: this Amended and Restated First Lien Security Agreement, as the
same may be amended, restated, supplemented or otherwise modified from time to
time.

 

“Cash Equivalents”: (i) cash, marketable direct obligations of the United States
of America or any agency thereof, and certificates of deposit, demand deposits,
time deposits, or repurchase agreements issued by any bank with a capital and
surplus of at least $25,000,000 organized under the laws of the United States of
America or any state thereof, state or municipal securities with a rating of A-1
or better by Standard & Poor’s or by Moody’s or F-1 by Fitch, provided that such
obligations, certificates of deposit, demand deposits, time deposits, and
repurchase agreements have a maturity of less than one year from the date of
purchase, and (ii) investment grade commercial paper or debt or commercial paper
issued by any bank with a capital and surplus of at least $25,000,000 organized
under the laws of the United States of America or any state thereof having a
maturity date of one year or less from the date of purchase, and (iii) funds
holding assets primarily consisting of those described in clause (i) and (ii).

 

 
5

--------------------------------------------------------------------------------

 

 

“Collateral”: as defined in Article 2.

 

“Collateral Agency Agreement”: an intercreditor or collateral agency agreement
entered into between the Additional Pari Passu Collateral Agent(s) and the
Collateral Agent on terms reasonably satisfactory to the Collateral Agent, the
Issuer and Hovnanian, setting forth the respective rights of the Secured Parties
and the Additional Pari Passu Collateral Agent(s) and the holders of Additional
Secured Obligations with respect to the Collateral and in a form substantially
similar to the First Lien Collateral Agency Agreement.

 

“Contracts”: any contracts and agreements for the purchase, acquisition or sale
of real or personal property or the receipt or performance of services, any
contract rights relating thereto, and all other rights to such contract or
agreements and any right to payment for or to receive moneys due or to become
due for items sold or leased or for services rendered, together with all rights
of any Grantor to damages arising thereunder or to perform and to exercise all
remedies thereunder.

 

“Collateral Account”: any collateral account established by the Collateral Agent
as provided in Section 6.01 or 6.03.

 

“Copyright Licenses”: any written agreement naming any Grantor as licensor or
licensee, granting any right under any Copyright, including, without limitation,
the grant of rights to distribute, exploit and sell materials derived from any
Copyright.

 

“Copyrights”: (i) all copyrights arising under the laws of the United States,
any other country or any political subdivision thereof, whether registered or
unregistered and whether published or unpublished, all registrations and
recordings thereof, and all applications in connection therewith, including,
without limitation, all registrations, recordings and applications in the United
States Copyright Office, and (ii) the right to obtain all renewals thereof.

 

“Deposit Accounts”: the collective reference to each Deposit Account (as such
term is defined in Section 1.01(a) hereof) in the name of the applicable
Grantor, together with any one or more securities accounts into which any monies
on deposit in any such Deposit Account may be swept or otherwise transferred now
or hereafter and from time to time, and any additional, substitute or successor
Deposit Account.

 

 
6

--------------------------------------------------------------------------------

 

 

“Event of Default” shall mean an “Event of Default” as defined in either the
2011 Indenture or the 9.50% Indenture.

 

“Excluded Accounts” shall mean at any time those deposit, checking or securities
accounts of any of the Grantors (i) that individually have an average monthly
balance (over the most recent ended 3-month period) less than $250,000 and which
together do not have an average monthly balance (for such 3-month period) in
excess of $500,000 in the aggregate, (ii) all escrow accounts (in which funds
are held for or of others by virtue of customary real estate practice or
contractual or legal requirements).

 

“Intellectual Property”: the collective reference to all rights, priorities and
privileges, whether arising under United States, multinational or foreign laws,
in, to and under the Copyrights, the Copyright Licenses, the Patents, the Patent
Licenses, the Trademarks and the Trademark Licenses, and all rights to sue at
law or in equity for any infringement or other impairment thereof, including the
right to receive all proceeds and damages therefrom.

 

“Investment Property”: the collective reference to (i) all “investment property”
as such term is defined in Section 9-102(a)(49) of the New York UCC, and (ii)
whether or not constituting “investment property” as so defined, all Pledged
Notes.

 

“Law”: any law (including common law), constitution, statute, treaty,
regulation, rule, ordinance, opinion, release, ruling, order, injunction, writ,
decree, bond, judgment, authorization or approval, lien or award of or
settlement agreement with any Official Body.

 

“New York UCC”: the Uniform Commercial Code as from time to time in effect in
the State of New York.

 

“Noteholders”: the collective reference to the 2011 Noteholders and the 9.50%
Noteholders.

 

“Noteholder Collateral Document”: any agreement, document or instrument pursuant
to which a Lien is granted by any Grantor to secure any Secured Obligations or
under which rights or remedies with respect to any such Liens are governed, as
the same may be amended, restated or otherwise modified from time to time.

 

“Noteholder Documents”: collectively, (a) the Indentures, the Secured Notes and
the Noteholder Collateral Documents and (b) any other related document or
instrument executed and delivered pursuant to any Noteholder Document described
in clause (a) above evidencing or governing any Secured Obligations as the same
may be amended, restated or otherwise modified from time to time.

 

 
7

--------------------------------------------------------------------------------

 

 

“Official Body”: any national, federal, state, local or other governmental or
political subdivision or any agency, authority, board, bureau, central bank,
commission, department or instrumentality of either, or any court, tribunal,
grand jury or arbitrator, in each case whether foreign or domestic.

 

“Patent License”: all written agreements providing for the grant by or to any
Grantor of any right to manufacture, use or sell any invention covered in whole
or in part by a Patent.

 

“Patents”: (i) all letters patent of the United States, any other country or any
political subdivision thereof, all reissues and extensions thereof, (ii) all
applications for letters patent of the United States or any other country and
all divisions, continuations and continuations-in-part thereof, and (iii) all
rights to obtain any reissues or extensions of the foregoing.

 

“Perfection Certificate”: with respect to any Grantor, a certificate
substantially in the form of Exhibit C, completed and supplemented with the
schedules contemplated thereby, and signed by an officer of such Grantor.

 

“Pledged Notes”: all promissory notes issued to or held by any Grantor.

 

“Proceeds”: all “proceeds” as such term is defined in Section 9-102(a)(64) of
the New York UCC and, in any event, shall include, without limitation, all
dividends or other income from the Investment Property, collections thereon or
distributions or payments with respect thereto.

 

“Receivable”: any right to payment for real or personal property sold or leased
or for services rendered, whether or not such right is evidenced by a Contract,
an Instrument or Chattel Paper and whether or not it has been earned by
performance (including, without limitation, any Account).

 

“Secured Obligations”: the collective reference to the 2011 Secured Obligations
and the 9.50% Secured Obligations.

 

“Secured Parties”: the collective reference to the 2011 Secured Parties and the
9.50% Secured Parties.

 

“Securities Accounts”: the collective reference to the securities accounts in
the name of the applicable Grantor and any additional, substitute or successor
account.

 

“Trademark License”: any written agreement providing for the grant by or to any
Grantor of any right to use any Trademark.

 

“Trademarks”: (i) all trademarks, trade names, corporate names, company names,
business names, fictitious business names, trade styles, service marks, logos
and other source or business identifiers, and all goodwill associated therewith,
now owned or hereafter acquired, all registrations and recordings thereof, and
all applications in connection therewith, whether in the United States Patent
and Trademark Office or in any similar office or agency of the United States,
any State thereof or any other country or any political subdivision thereof, and
all common-law rights related thereto, and (ii) the right to obtain all renewals
thereof.

 

 
8

--------------------------------------------------------------------------------

 

 

“Vehicles”: all cars, trucks, trailers, construction and earth moving equipment
and other vehicles covered by a certificate of title law of any state and all
tires and other appurtenances to any of the foregoing.

 

Section 1.02. Other Definitional Provisions.

 

(a)     The words “hereof,” “herein”, “hereto” and “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement, and Section and
Schedule references are to this Agreement unless otherwise specified.

 

(b)     The meanings given to terms defined herein shall be equally applicable
to both the singular and plural forms of such terms.

 

(c)     Where the context requires, terms relating to the Collateral or any part
thereof, when used in relation to a Grantor, shall refer to such Grantor’s
Collateral or the relevant part thereof.

 

Article 2
Grant of Security Interest

 

Each Grantor hereby grants to the Collateral Agent, for the ratable benefit of
the Secured Parties, a security interest in, all of the following property now
owned or at any time hereafter acquired by such Grantor or in which such Grantor
now has or at any time in the future may acquire any right, title or interest
(collectively, the “Collateral”), as collateral security for the prompt and
complete payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of the Secured Obligations:

 

(a)     all Accounts;

 

(b)     all Chattel Paper (including, Electronic Chattel Paper);

 

(c)     all Commercial Tort Claims (including those claims listed on Schedule B
hereto, in which the claim amount individually exceeds $2,000,000, as such
schedule is amended or supplemented from time to time);

 

(d)     all Contracts;

 

(e)     all Securities Accounts;

 

 
9

--------------------------------------------------------------------------------

 

 

(f)     all Deposit Accounts;

 

(g)     all Documents (other than title documents with respect to vehicles);

 

(h)     all Equipment;

 

(i)     all Fixtures;

 

(j)     all General Intangibles;

 

(k)     all Goods;

 

(l)     all Instruments;

 

(m)     all Intellectual Property;

 

(n)     all Inventory;

 

(o)     all Investment Property;

 

(p)     all letters of credit;

 

(q)     all Letter of Credit Rights;

 

(r)     all Payment Intangibles;

 

(s)     all Vehicles and title documents with respect to Vehicles;

 

(t)     all Receivables;

 

(u)     all Software;

 

(v)     all Supporting Obligations;

 

(w)     to the extent, if any, not included in clauses (a) through (v) above,
each and every other item of personal property whether now existing or hereafter
arising or acquired;

 

(x)     all books and records pertaining to any of the Collateral; and

 

(y)     to the extent not otherwise included, all Proceeds, Supporting
Obligations and products of any and all of the foregoing and all collateral
security and guarantees given by any Person with respect to any of the
foregoing;

 

 
10

--------------------------------------------------------------------------------

 

 

provided, however, that notwithstanding any of the other provisions set forth in
this Article 2 (and notwithstanding any recording of the Collateral Agent’s Lien
in the U.S. Patent and Trademark Office or other registry office in any
jurisdiction), this Agreement shall not constitute a grant of a security
interest in, and the Collateral shall not include, (i) any property or assets
constituting “Excluded Property” (as defined in the Indentures) or (ii) any
property to the extent that such grant of a security interest is prohibited by
any applicable Law of an Official Body, requires a consent not obtained of any
Official Body pursuant to such Law or is prohibited by, or constitutes a breach
or default under or results in the termination of or gives rise to any right of
acceleration, modification or cancellation or requires any consent not obtained
under, any contract, license, agreement, instrument or other document evidencing
or giving rise to such property or, in the case of any Investment Property, or
Pledged Note, any applicable shareholder or similar agreement governing such
Investment Property, or Pledged Note, except to the extent that such Law or the
term in such contract, license, agreement, instrument or other document or
shareholder or similar agreement providing for such prohibition, breach, default
or termination or requiring such consent is ineffective under applicable Law
including Sections 9-406, 9-407, 9-408 or 9-409 of the New York UCC (or any
successor provision or provisions); provided, further, that no security interest
shall be granted in United States “intent-to-use” trademark or service mark
applications unless and until acceptable evidence of use of the trademark or
service mark has been filed with and accepted by the U.S. Patent and Trademark
Office pursuant to Section 1(c) or Section 1(d) of the Lanham Act (U.S.C. 1051,
et. seq.), and to the extent that, and solely during the period in which, the
grant of a security interest therein would impair the validity or enforceability
of such intent-to-use trademark or service mark applications under applicable
federal Law. After such period and after such evidence of use has been filed and
accepted, each Grantor acknowledges that such interest in such trademark or
service mark applications will become part of the Collateral. The Collateral
Agent agrees that, at any Grantor’s reasonable request and expense, it will
provide such Grantor confirmation that the assets described in this paragraph
are in fact excluded from the Collateral during such limited period only upon
receipt of an Officers’ Certificate or an Opinion of Counsel to that effect.
Notwithstanding the foregoing, in the event that Rule 3-16 of Regulation S-X
under the Securities Act requires (or is replaced with another rule or
regulation, or any other law, rule or regulation is adopted, which would
require) the filing with the SEC of separate financial statements of any
Grantor, then the capital stock or other securities of such Grantor shall
automatically be deemed released and not to be and not to have been part of the
Collateral but only to the extent necessary to not be subject to such
requirement. In such event, this Agreement may be amended or modified, without
the consent of any Noteholder, upon the Collateral Agent’s receipt of an
Officers’ Certificate from the Issuer stating that such amendment is permitted
hereunder and that all conditions precedent to such amendment have been complied
with, which the Collateral Agent shall be entitled to conclusively rely upon, to
the extent necessary to evidence the release of the lien created hereby on the
shares of capital stock or other securities that are so deemed to no longer
constitute part of the Collateral.

 

 
11

--------------------------------------------------------------------------------

 

 

Article 3
Representations and Warranties

 

To induce the Noteholders to purchase the Secured Notes and to enter into this
Agreement, each Grantor hereby represents and warrants to the Collateral Agent
and each other Secured Party that:

 

Section 3.01. Title; No Other Liens. Except for the security interest granted to
the Collateral Agent for the ratable benefit of the Secured Parties pursuant to
this Agreement, such Grantor owns each item of the Collateral free and clear of
any and all Liens or claims of others except for the Permitted Liens. None of
the Grantors has filed or consented to the filing of any financing statement or
other public notice with respect to all or any part of the Collateral in any
public office, except with respect to Liens pursuant to the Existing Security
Agreement and Permitted Liens.

 

Section 3.02. Perfected Liens. The security interests granted pursuant to this
Agreement (a) constitute valid perfected (to the extent such security interest
can be perfected by such filings or actions set forth on Schedule C) security
interests in all of the Collateral in favor of the Collateral Agent, for the
ratable benefit of the Secured Parties, as collateral security for the Secured
Obligations, enforceable in accordance with the terms hereof against all
creditors of such Grantor and any Persons purporting to purchase any Collateral
from such Grantor and (b) are prior to all other Liens on the Collateral in
existence on the date hereof except for Permitted Liens.

 

Section 3.03. Jurisdiction of Organization; Chief Executive Office. On the date
hereof, such Grantor’s exact legal name, jurisdiction of organization,
identification number from the jurisdiction of organization (if any), and the
location of such Grantor’s chief executive office or sole place of business or
principal residence, as the case may be, are specified in the Perfection
Certificate.

 

Section 3.04. Farm Products. None of the Collateral constitutes, or is the
Proceeds of, Farm Products.

 

Section 3.05. Investment Property. Such Grantor is the record and beneficial
owner of, and has good title to, the Investment Property pledged by it
hereunder, free of any and all Liens or options in favor of, or claims of, any
other Person, except the Permitted Liens.

 

Section 3.06. Receivables. No amount payable in excess of $1,000,000 in the
aggregate to all Grantors under or in connection with any Receivables is
evidenced by any Instrument or Chattel Paper which has not been delivered to the
Collateral Agent.

 

Section 3.07. Perfection Certificate. The Perfection Certificate has been duly
prepared, completed and executed and the information set forth therein,
including the exact legal name and jurisdiction of organization of each Grantor,
is correct and complete in all material respects as of September 8, 2016.

 

 
12

--------------------------------------------------------------------------------

 

 

Article 4
Covenants

 

Each Grantor covenants and agrees with the Collateral Agent and the other
Secured Parties that, from and after the date of this Agreement until the
payment in full of all outstanding Secured Obligations:

 

Section 4.01. Maintenance of Perfected Security Interest; Further Documentation.
(a) Such Grantor shall maintain the security interest created by this Agreement
as a perfected security interest to the extent required by this Agreement having
at least the priority described in Section 3.02 and shall defend such security
interest against the claims and demands of all Persons whomsoever other than any
holder of Permitted Liens.

 

(b)     At any time and from time to time, and at the sole expense of such
Grantor, such Grantor will promptly and duly execute and deliver, and have
recorded, such further instruments and documents and take such further actions
as shall be required by applicable law for the purpose of obtaining, perfecting
or preserving the security interests purported to be granted under this
Agreement and of the rights and remedies herein granted, including, without
limitation, (i) filing any financing or continuation statements under the
Uniform Commercial Code (or other similar laws) in effect in any jurisdiction
with respect to the security interests created hereby and (ii) subject to
Section 4.18(d) of the Indentures, in the case of the Deposit Accounts,
Investment Property, Letter of Credit Rights and the Securities Accounts and any
other relevant Collateral, taking any actions necessary to enable the Collateral
Agent to obtain “control” (within the meaning of the applicable Uniform
Commercial Code) with respect thereto, provided that the Grantor shall not be
required to take any of the actions set forth in this clause (ii) with respect
to Excluded Accounts.

 

(c)     If any Grantor shall at any time acquire a Commercial Tort Claim, in
which the claim amount individually exceeds $2,000,000, such Grantor shall
promptly notify the Collateral Agent in a writing signed by such Grantor of the
details thereof and grant to the Collateral Agent for the benefit of the Secured
Parties in such writing a security interest therein and in the Proceeds thereof,
with such writing to be in form and substance required by applicable law and
such writing shall constitute a supplement to Schedule B hereto.

 

Section 4.02. Changes In Name, Etc. Such Grantor will, within thirty (30)
calendar days after any change its jurisdiction of organization or change its
name, provide written notice thereof to the Collateral Agent.

 

 
13

--------------------------------------------------------------------------------

 

 

Section 4.03. Delivery of Instruments, Certificated Securities and Chattel
Paper. If any amount in excess of $1,000,000 in the aggregate payable under or
in connection with any of the Collateral shall be or become evidenced by any
Instrument, certificated security or Chattel Paper, such Instrument,
certificated security or Chattel Paper shall be promptly delivered to the
Collateral Agent, duly indorsed, to be held as Collateral pursuant to this
Agreement in a manner reasonably satisfactory to the Collateral Agent.

 

Section 4.04. Intellectual Property. (a) Whenever such Grantor, either by itself
or through any agent, employee, licensee or designee, shall file an application
for the registration of any Intellectual Property with the United States Patent
and Trademark Office, the United States Copyright Office or any similar office
or any political subdivision thereof, such Grantor shall report such filing to
the Collateral Agent on or before the date upon which Hovnanian is required to
file reports with the Trustee pursuant to Section 4.15 of the Indentures for the
fiscal quarter in which such filing occurs. Such Grantor shall execute and
deliver, and have recorded, any and all agreements, instruments, documents, and
papers as may be necessary to create and perfect the Collateral Agent’s and the
other Secured Parties’ security interest in any registered or applied for
Copyright, Patent or Trademark and the goodwill and General Intangibles of such
Grantor relating thereto or represented thereby. Nothing in this Agreement
prevents any Grantor from discontinuing the use or maintenance of its
Intellectual Property if such Grantor determines in its reasonable business
judgment that such discontinuance is desirable in the conduct of its business.

 

(b)     Such Grantor’s obligations under Section 4.04(a) above shall include
executing and delivering, and having recorded, with respect to such Collateral,
an agreement substantially in the form of the Trademark / Patent / Copyright
Security Agreement attached hereto as Exhibit A.

 

Article 5
Investing Amounts in the Securities Accounts

 

Section 5.01. Investments. If requested by any Grantor in writing, the
Collateral Agent will, from time to time, invest amounts on deposit in the
Deposit Accounts or Securities Accounts in which the Collateral Agent for the
benefit of the Secured Parties holds a first priority, perfected security
interest in Cash Equivalents pursuant to the written instructions of any
Grantor. All investments may, at the option of the Collateral Agent, be made in
the name of the Collateral Agent or a nominee of the Collateral Agent and in a
manner that preserves such Grantor’s ownership of, and the Collateral Agent’s
perfected first priority Lien on, such investments (it being understood that the
Grantors shall be responsible for ensuring the preservation of the Collateral
Agent’s perfected first priority Lien). Subject to the First Lien Collateral
Agency Agreement, all income received from such investments shall accrue for the
benefit of the applicable Grantor and shall be credited (promptly upon receipt
by the Collateral Agent) to a Deposit Account or Securities Account, in which
the Collateral Agent for the benefit of the Secured Parties holds a first
priority perfected security interest. The Grantors will only direct the
Collateral Agent to make investments in which the Collateral Agent can obtain a
first priority perfected security interest and each Grantor hereby agrees to
execute promptly any documents which may be required to implement or effectuate
the provisions of this Section.

 

 
14

--------------------------------------------------------------------------------

 

 

Section 5.02. Liability. The Collateral Agent shall have no responsibility to
the Issuer or any Grantor for any loss or liability arising in respect of the
investments in the Deposit Accounts or Securities Accounts in which the
Collateral Agent for the benefit of the Secured Parties holds a first priority
perfected security interest (including, without limitation, as a result of the
liquidation of any thereof before maturity), except to the extent that such loss
or liability is found to be based on the Collateral Agent’s gross negligence or
willful misconduct as determined by a final and nonappealable decision of a
court of competent jurisdiction.

 

Article 6
Remedial Provisions

 

Section 6.01. Certain Matters Relating to Receivables.

 

(a)     At any time during the continuance of an Event of Default, subject to
the First Lien Collateral Agency Agreement, the Collateral Agent shall have the
right to make test verifications of the Receivables in any manner and through
any medium that it reasonably considers advisable, and each Grantor shall
furnish all such assistance and information as the Collateral Agent may require
in connection with such test verifications. The Collateral Agent shall endeavor
to provide the Issuer with notice at or about the time of such verifications,
provided that the failure to provide such notice shall not in any way compromise
or adversely affect the exercise of such remedy or the Collateral Agent’s rights
hereunder.

 

(b)     Each Grantor is authorized to collect such Grantor’s Receivables and,
subject to the First Lien Collateral Agency Agreement, the Collateral Agent may
curtail or terminate said authority at any time after the occurrence and during
the continuance of an Event of Default. The Collateral Agent shall endeavor to
provide the Issuer with notice at or about the time of the exercise of its
rights pursuant to the preceding sentence, provided that the failure to provide
such notice shall not in any way compromise or adversely affect the exercise of
any rights or remedies hereunder. Subject to the First Lien Collateral Agency
Agreement, if requested in writing by the Collateral Agent at any time after the
occurrence and during the continuance of an Event of Default, any payments of
Receivables, when collected by any Grantor, (i) shall be forthwith (and, in any
event, within two Business Days) deposited by such Grantor in the exact form
received, duly indorsed by such Grantor to the Collateral Agent if required, in
a Collateral Account maintained under the sole dominion and control of the
Collateral Agent, subject to withdrawal by the Collateral Agent for the account
of the Secured Parties to be applied pursuant to Section 6.04 below, and (ii)
until so turned over, shall be held by such Grantor in trust for the Collateral
Agent and the Secured Parties, segregated from other funds of such Grantor.

 

 
15

--------------------------------------------------------------------------------

 

 

(c)     Subject to the First Lien Collateral Agency Agreement, at the Collateral
Agent’s written request at any time after the occurrence and during the
continuance of an Event of Default, each Grantor shall deliver to the Collateral
Agent all original and other documents evidencing, and relating to, the
agreements and transactions which gave rise to the Receivables, including
without limitation, all original orders, invoices and shipping receipts.

 

Section 6.02. Communications with Obligors: Grantors Remain Liable.

 

(a)     Subject to the First Lien Collateral Agency Agreement, the Collateral
Agent in its own name or in the name of others may after the occurrence and
during the continuance of an Event of Default communicate with obligors under
the Receivables and parties to the Contracts to verify with them to the
Collateral Agent’s satisfaction the existence, amount and terms of any
Receivables or Contracts. The Collateral Agent shall endeavor to provide the
Issuer with notice at or about the time of the exercise of its rights pursuant
to the preceding sentence, provided that the failure to provide such notice
shall not in any way compromise or adversely affect the exercise of any rights
or remedies hereunder.

 

(b)     Subject to the First Lien Collateral Agency Agreement, upon the written
request of the Collateral Agent at any time after the occurrence and during the
continuance of an Event of Default, each Grantor shall notify obligors on the
Receivables and parties to the Contracts that the Receivables and the Contracts,
as the case may be, have been assigned to the Collateral Agent for the ratable
benefit of the Secured Parties and that payments in respect thereof shall be
made directly to the Collateral Agent.

 

(c)     Anything herein to the contrary notwithstanding, each Grantor shall
remain liable under each of the Receivables and Contracts to observe and perform
all the conditions and obligations to be observed and performed by it
thereunder, all in accordance with the terms of any agreement giving rise
thereto. Neither the Collateral Agent nor any Secured Party shall have any
obligation or liability under any Receivable (or any agreement giving rise
thereto) or Contract by reason of or arising out of this Agreement or the
receipt by the Collateral Agent or any Secured Party of any payment relating
thereto, nor shall the Collateral Agent or any Secured Party be obligated in any
manner to perform any of the obligations of any Grantor under or pursuant to any
Receivable (or any agreement giving rise thereto) or Contract, to make any
payment, to make any inquiry as to the nature or the sufficiency of any payment
received by it or as to the sufficiency of any performance by any party
thereunder, to present or file any claim, to take any action to enforce any
performance or to collect the payment of any amounts which may have been
assigned to it or to which it may be entitled at any time or times.

 

 
16

--------------------------------------------------------------------------------

 

 

Section 6.03. Proceeds to Be Turned Over to Collateral Agent. In addition to the
rights of the Collateral Agent and the Secured Parties specified in Section 6.01
with respect to payments of Receivables, and subject to the First Lien
Collateral Agency Agreement, if an Event of Default shall occur and be
continuing, upon written request from the Collateral Agent, all Proceeds
received by any Grantor consisting of cash, checks and other near-cash items
shall be held by such Grantor in trust for the Collateral Agent and the Secured
Parties, segregated from other funds of such Grantor, and shall, forthwith upon
receipt by such Grantor, be turned over to the Collateral Agent in the exact
form received by such Grantor (duly indorsed by such Grantor to the Collateral
Agent, if requested). All Proceeds received by the Collateral Agent hereunder
shall be held by the Collateral Agent in a Collateral Account maintained under
its sole dominion and control. All such Proceeds while held by the Collateral
Agent in a Collateral Account (or by such Grantor in trust for the Collateral
Agent and the Secured Parties) shall continue to be held as collateral security
for all the Secured Obligations and shall not constitute payment thereof until
applied as provided in Section 6.04.

 

Section 6.04. Application of Proceeds. If an Event of Default shall have
occurred and be continuing, at any time at the Collateral Agent’s election,
subject to the First Lien Collateral Agency Agreement, any Collateral Agency
Agreement and any other intercreditor or collateral agency agreement entered
into in connection with Indebtedness permitted under the Indentures, the
Collateral Agent may apply all or any part of the Collateral, whether or not
held in the Deposit Accounts, the Securities Accounts or any other Collateral
Account, in payment of the Secured Obligations in the order set forth in the
First Lien Collateral Agency Agreement.

 

Section 6.05. Code and Other Remedies. Subject to the First Lien Collateral
Agency Agreement, if an Event of Default shall occur and be continuing, the
Collateral Agent, on behalf of the Secured Parties, may exercise, in addition to
all other rights and remedies granted to them in this Agreement and in any other
instrument or agreement securing, evidencing or relating to the Secured
Obligations, all rights and remedies of a secured party under the New York UCC
or any other applicable law. Without limiting the generality of the foregoing,
the Collateral Agent, without prior demand of performance or other demand,
presentment, protest, advertisement or notice of any kind (except any prior
notice required by law referred to below) to or upon any Grantor or any other
Person (all and each of which demands, defenses, advertisements and notices are
hereby waived), may in such circumstances, subject to the First Lien Collateral
Agency Agreement, forthwith collect, receive, appropriate and realize upon the
Collateral, or any part thereof, and/or may forthwith sell, lease, assign, give
option or options to purchase, or otherwise dispose of and deliver the
Collateral or any part thereof (or contract to do any of the foregoing), in one
or more parcels at public or private sale or sales, at any exchange, broker’s
board or office of the Collateral Agent or any Secured Party or elsewhere upon
such terms and conditions as it may deem advisable and at such prices as it may
deem best, for cash or on credit or for future delivery without assumption of
any credit risk. The Collateral Agent shall endeavor to provide the applicable
Grantor with notice at or about the time of the exercise of remedies in the
proceeding sentence, provided that the failure to provide such notice shall not
in any way compromise or adversely affect the exercise of such remedies or the
Collateral Agent’s rights hereunder. The Collateral Agent or any Secured Party
shall have the right upon any such public sale or sales, and, to the extent
permitted by law, upon any such private sale or sales, to purchase the whole or
any part of the Collateral so sold, free of any right or equity of redemption in
any Grantor, which right or equity is hereby waived and released. Each Grantor
further agrees, at the Collateral Agent’s request, to assemble the Collateral
and make it available to the Collateral Agent at places which the Collateral
Agent shall reasonably select, whether at such Grantor’s premises or elsewhere.
Subject to the First Lien Collateral Agency Agreement, the Collateral Agent
shall apply the proceeds of any action taken by it pursuant to this Section 6.05
against the Secured Obligations, whether or not then due and payable, as
provided in the First Lien Collateral Agency Agreement, and only after such
application and after the payment by the Collateral Agent of any other amount
required by any provision of law, including, without limitation, Section
9-615(a)(3) of the New York UCC, need the Collateral Agent account for the
surplus, if any, to any Grantor. To the extent permitted by applicable law, each
Grantor waives all claims, damages and demands it may acquire against the
Collateral Agent or any Secured Party arising out of the exercise by them of any
rights hereunder. If any prior notice of a proposed sale or other disposition of
Collateral shall be required by law, such notice shall be deemed reasonable and
proper if given at least 10 days before such sale or other disposition.

 

 
17

--------------------------------------------------------------------------------

 

 

The Collateral Agent shall incur no liability as a result of the sale of the
Collateral, or any part thereof, at any private sale pursuant to this Article 6
conducted in accordance with the requirements of applicable laws. Each Grantor
hereby waives any claims against the Collateral Agent and the other Secured
Parties arising by reason of the fact that the price at which the Collateral may
have been sold at such a private sale was less than the price that might have
been obtained at a public sale or was less than the aggregate amount of the
Secured Obligations, even if the Collateral Agent accepts the first offer
received and does not offer the Collateral to more than one offeree, provided
that such private sale is conducted in accordance with applicable laws and this
Agreement. Each Grantor hereby agrees that in respect of any sale of any of the
Collateral pursuant to the terms hereof, the Collateral Agent is hereby
authorized to comply with any limitation or restriction in connection with such
sale as it may be advised by counsel is necessary in order to avoid any
violation of applicable laws, or in order to obtain any required approval of the
sale or of the purchaser by any governmental authority or official, nor shall
the Collateral Agent be liable or accountable to any Grantor for any discount
allowed by reason of the fact that such Collateral is sold in compliance with
any such limitation or restriction.

 

 
18

--------------------------------------------------------------------------------

 

 

Section 6.06. Subordination. Each Grantor hereby agrees that, upon the
occurrence and during the continuance of an Event of Default, unless otherwise
agreed by the Collateral Agent, all Indebtedness owing to it by the Issuer or
any Subsidiary of the Issuer shall be fully subordinated to the indefeasible
payment in full in cash of the Secured Obligations.

 

Section 6.07. Deficiency. Each Grantor shall remain liable for any deficiency if
the proceeds of any sale or other disposition of the Collateral are insufficient
to pay the Secured Obligations and the fees, expenses and disbursements of any
attorneys employed by the Collateral Agent or any Secured Party to collect such
deficiency.

 

Article 7
The Collateral Agent

 

Section 7.01. Collateral Agent’s Appointment as Attorney-in-fact, Etc. (a)
Subject to the First Lien Collateral Agency Agreement, each Grantor hereby
irrevocably constitutes and appoints the Collateral Agent and any officer or
agent thereof, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority in the place and
stead of such Grantor and in the name of such Grantor or in its own name, for
the purpose of carrying out the terms of this Agreement, to take any and all
appropriate action and to execute any and all documents and instruments which
may be necessary or desirable to accomplish the purposes of this Agreement, and,
without limiting the generality of the foregoing, each Grantor hereby gives the
Collateral Agent the power and right, on behalf of such Grantor, without prior
notice to or assent by such Grantor, to do any or all of the following:

 

(i)     following the occurrence of an Event of Default, in the name of such
Grantor or its own name, or otherwise, take possession of and indorse and
collect any checks, drafts, notes, acceptances or other instruments for the
payment of moneys due under any Receivable or Contract or with respect to any
other Collateral and file any claim or take any other action or proceeding in
any court of law or equity or otherwise deemed appropriate by the Collateral
Agent for the purpose of collecting any and all such moneys due under any
Receivable or Contract or with respect to any other Collateral whenever payable;

 

(ii)     in the case of any Intellectual Property, execute and deliver, and have
recorded, any and all agreements, instruments, documents and papers as is
necessary to evidence the Collateral Agent’s and the Secured Parties’ security
interest in such Intellectual Property and the goodwill and General Intangibles
of such Grantors relating thereto or represented thereby;

 

(iii)     pay or discharge taxes and Liens levied or placed on or threatened
against the Collateral, effect any repairs or any insurance called for by the
terms of this Agreement and pay all or any part of the premiums therefor and the
costs thereof;

 

 
19

--------------------------------------------------------------------------------

 

 

(iv)     execute, in connection with any sale provided for in Section 6.05, any
endorsements, assignments or other instruments of conveyance or transfer with
respect to the Collateral; and

 

(v)     (A) direct any party liable for any payment under any of the Collateral
to make payment of any and all moneys due or to become due thereunder directly
to the Collateral Agent or as the Collateral Agent shall direct; (B) ask or
demand for, collect, and receive payment of and receipt for, any and all moneys,
claims and other amounts due or to become due at any time in respect of or
arising out of any Collateral; (C) sign and indorse any invoices, freight or
express bills, bills of lading, storage or warehouse receipts, drafts against
debtors, assignments, verifications, notices and other documents in connection
with any of the Collateral; (D) commence and prosecute any suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect the Collateral or any portion thereof and to enforce any other right in
respect of any Collateral; (E) defend any suit, action or proceeding brought
against such Grantor with respect to any Collateral; (F) settle, compromise or
adjust any such suit, action or proceeding and, in connection therewith, give
such discharges or releases as the Collateral Agent may deem appropriate; (G)
assign any Copyright, Patent or Trademark (along with the goodwill of the
business to which any such Copyright, Patent or Trademark pertains), through the
world for such term or terms, on such conditions, in such manner, as is
necessary; and (H) generally, sell, transfer, pledge and make any agreement with
respect to or otherwise deal with any of the Collateral as fully and completely
as though the Collateral Agent were the absolute owner thereof for all purposes,
and do, at the Collateral Agent’s option and such Grantor’s expense, at any
time, or from time to time, all acts and things which the Collateral Agent deems
necessary to protect, preserve or realize upon the Collateral and the Collateral
Agent’s and the Secured Parties’ security interests therein and to effect the
intent of this Agreement, all as fully and effectively as such Grantor might do.

 

The Collateral Agent shall endeavor to provide the Issuer with notice at or
about the time of the exercise of its rights in the preceding clause (a),
provided that the failure to provide such notice shall not in any way compromise
or adversely affect the exercise of any rights or remedies hereunder.

 

(b)     Subject to the First Lien Collateral Agency Agreement, if any Grantor
fails to perform or comply with any of its agreements contained herein, the
Collateral Agent, at its option, but without any obligation so to do, may
perform or comply, or otherwise cause performance or compliance, with such
agreement.

 

 
20

--------------------------------------------------------------------------------

 

 

(c)     The expenses of the Collateral Agent incurred in connection with actions
undertaken as provided in this Section 7.01, together with, if past due,
interest thereon at a rate per annum equal to the interest rate on the 5.00%
Notes (or, if no 5.00% Notes are outstanding at such time, the 2.00% Notes),
from the date when due to the Collateral Agent to the date reimbursed by the
relevant Grantor, shall be payable by such Grantor to the Collateral Agent upon
not less than five (5) Business Days’ notice.

 

(d)     Each Grantor hereby ratifies all that said attorneys shall lawfully do
or cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until this Agreement is terminated and the security interests created hereby are
released.

 

Section 7.02. Duty of Collateral Agent. The Collateral Agent’s sole duty with
respect to the custody, safekeeping and physical preservation of the Collateral
in its possession, under Section 9-207 of the New York UCC or otherwise, shall
be to deal with it in the same manner as the Collateral Agent deals with similar
property for its own account. Neither the Collateral Agent, any Secured Party
nor any of their respective officers, directors, employees or agents shall be
liable for failure to demand, collect or realize upon any of the Collateral or
for any delay in doing so or shall be under any obligation to sell or otherwise
dispose of any Collateral upon the request of any Grantor or any other Person or
to take any other action whatsoever with regard to the Collateral or any part
thereof. The powers conferred on the Collateral Agent and the Secured Parties
hereunder are solely to protect the Collateral Agent’s and the Secured Parties’
interests in the Collateral and shall not impose any duty upon the Collateral
Agent or any Secured Party to exercise any such powers. The Collateral Agent and
the Secured Parties shall be accountable only for amounts that they actually
receive as a result of the exercise of such powers, and neither they nor any of
their officers, directors, employees or agents shall be responsible to any
Grantor for any act or failure to act hereunder, except for their own gross
negligence or willful misconduct.

 

Section 7.03. Execution of Financing Statements. Pursuant to any applicable law,
each Grantor authorizes the Collateral Agent to file or record financing
statements and other filing or recording documents or instruments with respect
to the Collateral without the signature of such Grantor in such form and in such
offices as required by applicable law to perfect the security interests of the
Collateral Agent under this Agreement. Each Grantor authorizes the Collateral
Agent to use the collateral description “all personal property” or “all assets”
in any such financing statements.

 

Section 7.04. Authority of Collateral Agent. Each Grantor acknowledges that the
rights and responsibilities of the Collateral Agent under this Agreement with
respect to any action taken by the Collateral Agent or the exercise or
non-exercise by the Collateral Agent of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Agreement shall, as between the Collateral Agent and the Secured
Parties, be governed by the Indentures, the First Lien Collateral Agency
Agreement and by such other agreements with respect thereto as may exist from
time to time among them, but, as between the Collateral Agent and the Grantors,
the Collateral Agent shall be conclusively presumed to be acting as agent for
the Secured Parties with full and valid authority so to act or refrain from
acting, and no Grantor shall be under any obligation, or entitlement, to make
any inquiry respecting such authority.

 

 
21

--------------------------------------------------------------------------------

 

 

Article 8
Miscellaneous

 

Section 8.01. Amendments in Writing. None of the terms or provisions of this
Agreement may be waived, amended, supplemented or otherwise modified except in
accordance with the Indentures. For the avoidance of doubt, the Issuer and the
Collateral Agent may, without the consent of the Noteholders, enter into
amendments or other modifications of this Agreement or any other Noteholder
Collateral Document (including by entering into any Collateral Agency Agreement
or any other new or supplemental agreements) in connection with the incurrence
of Additional Secured Obligations and the granting of Additional Pari Passu
Liens, to the extent such incurrence or grant is permitted by, and in accordance
with, the Indentures (which shall be established by and stated in an Officer’s
Certificate and Opinion of Counsel which the Collateral Agent shall be entitled
to receive prior to entering into any such amendment).

 

Section 8.02. Notices. All notices, requests and demands to or upon the
Collateral Agent or any Grantor hereunder shall be effected in the manner
provided for in Section 13.03 of the Indentures.

 

Section 8.03. No Waiver by Course of Conduct; Cumulative Remedies. Neither the
Collateral Agent nor any Secured Party shall by any act (except by a written
instrument pursuant to Section 8.01), delay, indulgence, omission or otherwise
be deemed to have waived any right or remedy hereunder or to have acquiesced in
any Default or Event of Default. No failure to exercise, nor any delay in
exercising, on the part of the Collateral Agent or any Secured Party, any right,
power or privilege hereunder shall operate as a waiver thereof. No single or
partial exercise of any right, power or privilege hereunder shall preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege. A waiver by the Collateral Agent or any Secured Party of any right or
remedy hereunder on any one occasion shall not be construed as a bar to any
right or remedy which the Collateral Agent or such Secured Party would otherwise
have on any future occasion. The rights and remedies herein provided are
cumulative, may be exercised singly or concurrently and are not exclusive of any
other rights or remedies provided by law.

 

 
22

--------------------------------------------------------------------------------

 

 

Section 8.04. Enforcement Expenses; Indemnification. (a) Each Grantor jointly
and severally agrees to pay, indemnify against or reimburse each Secured Party
and the Collateral Agent for all its costs and expenses incurred in enforcing or
preserving any rights under this Agreement and the other Noteholder Documents to
which such Grantor is a party, including, without limitation, the reasonable
fees, expenses and disbursements of counsel (including the allocated fees and
expenses of in-house counsel) to the Collateral Agent and the Secured Parties.

 

(b)     Each Grantor agrees to pay, and to save the Collateral Agent and the
Secured Parties harmless from, any and all liabilities with respect to, or
resulting from any delay in paying, any and all stamp, excise, sales or other
taxes which may be payable or determined to be payable with respect to any of
the Collateral or in connection with any of the transactions contemplated by
this Agreement.

 

(c)     Each Grantor agrees to pay, and to save the Collateral Agent and the
Secured Parties harmless from, any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever with respect to the execution, delivery,
enforcement, performance and administration of this Agreement to the extent the
Issuer would be required to do so pursuant to Section 7.06 of the 9.50%
Indenture or Section 7.07 of the 2011 Indenture except those resulting from the
Collateral Agent’s or any Secured Party’s willful misconduct or gross
negligence.

 

(d)     The agreements in this Section 8.04 shall survive repayment of the
Secured Obligations, termination of the Noteholder Documents and resignation or
removal of the Collateral Agent.

 

Section 8.05. Successors and Assigns. This Agreement shall be binding upon the
successors and assigns of each Grantor and shall inure to the benefit of the
Collateral Agent and the Secured Parties and their successors and assigns;
provided that except as permitted by the Indentures, no Grantor may assign,
transfer or delegate any of its rights or obligations under this Agreement
without the prior written consent of the Collateral Agent.

 

Section 8.06. Set-off. Subject to the First Lien Collateral Agency Agreement,
each Grantor hereby irrevocably authorizes the Collateral Agent and each other
Secured Party at any time and from time to time while an Event of Default has
occurred and is continuing, without notice to such Grantor or any other Grantor,
any such notice being expressly waived by each Grantor, to set-off and
appropriate and apply any and all deposits (general or special, time or demand,
provisional or final), in any currency, and any other credits, indebtedness or
claims, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by the Collateral
Agent or such other Secured Party to or for the credit or the account of such
Grantor, or any part thereof in such amounts as the Collateral Agent or such
other Secured Party may elect, against and on account of the obligations and
liabilities of such Grantor to the Collateral Agent or such other Secured Party
hereunder and claims of every nature and description of the Collateral Agent or
such other Secured Party against such Grantor, in any currency, whether arising
hereunder, under the Indentures or any other Noteholder Document, as the
Collateral Agent or such other Secured Party may elect, whether or not the
Collateral Agent or any other Secured Party has made any demand for payment and
although such obligations, liabilities and claims may be contingent or
unmatured. The Collateral Agent and each other Secured Party shall endeavor to
notify the Issuer promptly of any such set-off and the application made by the
Collateral Agent or such other Secured Party of the proceeds thereof, provided
that the failure to give such notice shall not affect the validity of such
set-off and application. The rights of the Collateral Agent and each other
Secured Party under this Section 8.06 are in addition to other rights and
remedies (including, without limitation, other rights of set-off) which the
Collateral Agent or such other Secured Party may have.

 

 
23

--------------------------------------------------------------------------------

 

 

Section 8.07. Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts (including by
telecopy), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.

 

Section 8.08. Severability. Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

Section 8.09. Section Headings. The Section headings used in this Agreement are
for convenience of reference only and are not to affect the construction hereof
or be taken into consideration in the interpretation hereof.

 

Section 8.10. Integration. This Agreement and the other Noteholder Documents
represent the agreement of the Grantors, the Collateral Agent and the Secured
Parties with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by the Collateral Agent or
any Secured Parties relative to subject matter hereof and thereof not expressly
set forth or referred to herein or in the other Noteholder Documents.

 

Section 8.11. Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

Section 8.12. Submission to Jurisdiction; Waivers. Each Grantor hereby
irrevocably and unconditionally:

 

(a)     submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Noteholder Documents to which it is a
party, or for recognition and enforcement of any judgment in respect thereof, to
the non-exclusive general jurisdiction of the courts of the State of New York,
the courts of the United States of America for the Southern District of New
York, and appellate courts from any thereof;

 

 
24

--------------------------------------------------------------------------------

 

 

(b)     consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

 

(c)     agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Grantor at its
address referred to in Section 8.02 or at such other address of which the
Collateral Agent shall have been notified pursuant thereto;

 

(d)     agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

 

(e)     waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

 

Section 8.13. Acknowledgements. Each Grantor hereby acknowledges that:

 

(a)     it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Noteholder Documents to which it is a
party;

 

(b)     neither the Collateral Agent nor any Secured Party has any fiduciary
relationship with or duty to any Grantor arising out of or in connection with
this Agreement or any of the other Noteholder Documents, and the relationship
between the Grantors, on the one hand, and the Collateral Agent and Secured
Parties, on the other hand, in connection herewith or therewith is solely that
of debtor and creditor; and

 

(c)     no joint venture is created hereby or by the other Noteholder Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Secured Parties or among the Grantors and the Secured Parties; and

 

(d)     the Collateral Agent may at any time and from time to time appoint a
collateral agent to maintain any of the Collateral, maintain books and records
regarding any Collateral, release Collateral, and assist in any aspect arising
in connection with the Collateral as the Collateral Agent may desire; and the
Collateral Agent may appoint itself, any affiliate or a third party as the
Collateral Agent, and all reasonable costs of the Collateral Agent shall be
borne by the Grantors;

 

 
25

--------------------------------------------------------------------------------

 

 

Section 8.14. Additional Grantors. Each Restricted Subsidiary (as defined in the
Indentures) of JV Holdings shall become a Grantor for all purposes of this
Agreement upon execution and delivery by such Subsidiary of a Joinder Agreement,
substantially in the form of Exhibit B hereto.

 

Section 8.15. Releases. (a) Upon the indefeasible payment in full of all
outstanding Secured Obligations, the Collateral shall be automatically released
from the Liens created hereby, and this Agreement and all obligations (other
than those expressly stated to survive such termination) of the Collateral Agent
and each Grantor hereunder shall automatically terminate, all without delivery
of any instrument or performance of any act by any party, and all rights to the
Collateral shall revert to the Grantors.

 

(b)     All or a portion of the Collateral shall be released from the Liens
created hereby, and a Grantor may be released from its obligations hereunder, in
each case pursuant to and as provided in Section 11.04 of the Indentures. At the
request and sole expense of such Grantor, upon the Collateral Agent’s receipt of
the documents required by Section 11.04 of the Indentures, the Collateral Agent
shall deliver to such Grantor any Collateral held by the Collateral Agent
hereunder, and execute and deliver to such Grantor such documents as the Grantor
shall reasonably request to evidence such termination or release.

 

(c)     None of the Grantors, the Collateral Agent, the 2011 Collateral Agent,
the 9.50% Collateral Agent or any Trustee is authorized to, and each agrees not
to, make any filing (including the filing of Uniform Commercial Code termination
statements) to reflect on public record the termination and release of any
security interest granted hereunder or in any other Noteholder Collateral
Document except in connection with a termination or release permitted by
Sections 8.15(a) or (b) of this Agreement.

 

Section 8.16. Waiver of Jury Trial. EACH GRANTOR HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER NOTEHOLDER DOCUMENT AND FOR ANY COUNTERCLAIM
THEREIN.

 

Section 8.17. First Lien Collateral Agency Agreement. Notwithstanding anything
herein to the contrary, the lien and security interest granted to the Collateral
Agent pursuant to this Agreement and the exercise of any right or remedy by the
Collateral Agent hereunder are subject to the provisions of the First Lien
Collateral Agency Agreement. In the event of any conflict between the terms of
the First Lien Collateral Agency Agreement and this Agreement, the terms of the
First Lien Collateral Agency Agreement shall govern.

 

 
26

--------------------------------------------------------------------------------

 

 

Section 8.18. Control Agreements. In connection with each agreement made at any
time pursuant to Sections 9-104 or 8-106 of the Uniform Commercial Code among
the Collateral Agent, any one or more Grantors, and any depository financial
institution or issuer of uncertificated mutual fund shares or other
uncertificated securities and any other Person party thereto, the Collateral
Agent shall not deliver to any such depository or issuer, instructions directing
the disposition of the deposit or uncertificated fund shares or other securities
unless an Event of Default has occurred and is continuing at such time.

 

Section 8.19. Collateral Agent Privileges, Powers and Immunities. In the
performance of its obligations, powers and rights hereunder, the Collateral
Agent shall be entitled to the rights, benefits, privileges, powers and
immunities afforded to it as Collateral Agent under the Indentures and the First
Lien Collateral Agency Agreement. The Collateral Agent shall be entitled to
refuse to take or refrain from taking any discretionary action or exercise any
discretionary powers set forth in this Agreement unless it has received with
respect thereto written direction of the Issuer or a majority of Noteholders in
accordance with the Indentures and the First Lien Collateral Agency Agreement.
Notwithstanding anything to the contrary contained herein and notwithstanding
anything contained in Section 9-207 of the New York UCC, the Collateral Agent
shall have no responsibility for the creation, perfection, priority, sufficiency
or protection of any liens securing Secured Obligations (including, but not
limited to, no obligation to prepare, record, file, re-record or re-file any
financing statement, continuation statement or other instrument in any public
office). The permissive rights and authorizations of the Collateral Agent
hereunder shall not be construed as duties. The Collateral Agent shall be
entitled to exercise its powers and duties hereunder through designees,
specialists, experts or other appointees selected by it with due care and shall
not be liable for the negligence or misconduct of such appointees.

 

 

 

[REMAINDER OF PAGE LEFT BLANK INTENTIONALLY]

 

 
27

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, each of the undersigned has caused this Security Agreement
to be duly executed and delivered as of the date first above written.

 

  Secured Party:         WILMINGTON TRUST, NATIONAL ASSOCIATION, as Collateral
Agent              

By:

/s/ John T. Needham, Jr.

    Name: John T. Needham, Jr.     Title: Vice President

 

 

  K. HOVNANIAN JV HOLDINGS, L.L.C.              

By:

/s/ David Bachstetter

    Name: David Bachstetter     Title: Vice-President—Finance and Treasurer

 

 

 

  On behalf of each other entity named in Schedule A hereto               By:
/s/ David Bachstetter     Name: David Bachstetter     Title:
Vice-President—Finance and Treasurer

 

 

[Signature Page to First Lien Security Agreement]

 

 
 

--------------------------------------------------------------------------------

 

 

SCHEDULE A – LIST OF ENTITIES

 

K. Hovnanian at Eagle Heights, LLC

K. Hovnanian at Sunrise Trail, LLC

K. Hovnanian Building Company, LLC

K. Hovnanian Companies of Arizona, LLC

K. Hovnanian at Ladd Ranch, LLC

K. Hovnanian at Meridian Hills, LLC

K. Hovnanian JV Services Company, L.L.C.

K. Hovnanian's Sonata at The Preserve, LLC

K. Hovnanian Homes at Parkside, LLC

K. Hovnanian Parkside Holdings, LLC

Homebuyers Financial USA, LLC

HovWest Land Acquisition, LLC

K. Hovnanian at Cedar Lane Estates, LLC

K. Hovnanian Homes of Delaware I, LLC

K. Hovnanian HovWest Holdings, L.L.C.

K. Hovnanian Amber Glen, LLC

K. Hovnanian at Mystic Dunes, LLC

K. Hovnanian at The Highlands at Summerlake Grove, LLC

K. Hovnanian at Valletta, LLC

K. Hovnanian Cypress Creek, LLC

K. Hovnanian Homes of Florida I, LLC

K. Hovnanian Lake Parker, LLC

K. Hovnanian Montclaire Estates, LLC

K. Hovnanian Sereno, LLC

K. Hovnanian TerraLargo, LLC

Amber Ridge, LLC

K. Hovnanian at Amberley Woods, LLC

K. Hovnanian at Bradwell Estates, LLC

K. Hovnanian at Orchard Meadows, LLC

K. Hovnanian at Randall Highlands, LLC

K. Hovnanian at River Hills, LLC

K. Hovnanian at Silverwood Glen, LLC

K. HOVNANIAN AT TAMARACK SOUTH LLC

K. Hovnanian at Tanglewood Oaks, LLC

K. Hovnanian Homes of Maryland I, LLC

K. Hovnanian Homes of Maryland II, LLC

K. Hovnanian at Freehold Township II, LLC

K. Hovnanian at Manalapan IV, LLC

K. Hovnanian at Morris Twp II, LLC

K. Hovnanian TBD, LLC

K. Hovnanian's Four Seasons at Malind Bluff, LLC

K. Hovnanian DFW Berkshire II, LLC

K. Hovnanian DFW Berkshire, LLC

K. Hovnanian DFW Carillon, LLC

 

 
 

--------------------------------------------------------------------------------

 

 

K. Hovnanian DFW Heatherwood, LLC

K. Hovnanian DFW Heron Pond, LLC

K. Hovnanian DFW Maxwell Creek, LLC

K. Hovnanian DFW Mustang Lakes, LLC

K. Hovnanian DFW Richwoods, LLC

K. Hovnanian at Canter V, LLC

K. Hovnanian at Dominion Crossing, LLC

K. Hovnanian at Embrey Mill, LLC

K. Hovnanian at Hunter's Pond, LLC

K. Hovnanian at Nicholson, LLC

K. Hovnanian at Pelham's Reach, LLC

K. Hovnanian at Raymond Farm, LLC

K. Hovnanian at Village of Round Hill, LLC

K. Hovnanian at Waterford, LLC

K. Hovnanian at Wellsprings, LLC

K. Hovnanian Homes at Willowsford Grange, LLC

K. Hovnanian Homes at Willowsford New, LLC

K. Hovnanian Homes of Virginia I, LLC

 

 


--------------------------------------------------------------------------------

 

 

SCHEDULE B

 

COMMERCIAL TORT CLAIMS

 

None.

 

 


--------------------------------------------------------------------------------

 

 

SCHEDULE C

 

ACTIONS REQUIRED TO PERFECT


 

1.

With respect to each Grantor organized under the laws of the state of California
as identified on Schedule 2(b) of the Perfection Certificate, the filing of a
Uniform Commercial Code Financing Statement that identifies the Collateral with
the California Secretary of State.

 

2.

With respect to each Grantor organized under the laws of the state of Delaware
as identified on Schedule 2(b) of the Perfection Certificate, the filing of a
Uniform Commercial Code Financing Statement that identifies the Collateral with
the Delaware Secretary of State.

 

3.

With respect to each Grantor organized under the laws of the state of North
Carolina as identified on Schedule 2(b) of the Perfection Certificate, the
filing of a Uniform Commercial Code Financing Statement that identifies the
Collateral with the North Carolina Secretary of State.

 

4.

With respect to each Grantor organized under the laws of the state of Virginia
as identified on Schedule 2(b) of the Perfection Certificate, the filing of a
Uniform Commercial Code Financing Statement that identifies the Collateral with
the Virginia State Corporation Commission.

 

 


--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

Form of Trademark / Patent / Copyright Agreement


 

TRADEMARK / PATENT / COPYRIGHT SECURITY AGREEMENT

 

 

This Trademark / Patent / Copyright Security Agreement (the “Agreement”), dated
as of [_______], [____] is made by [     ], a [     ] (the “Grantor”) in favor
of Wilmington Trust, National Association, as Collateral Agent (in such
capacity, the “Collateral Agent”) for the benefit of itself, the Trustees (as
defined below), the Notes Collateral Agents (as defined below) and the
Noteholders.

 

WHEREAS, K. Hovnanian Enterprises, Inc., a California corporation (the
“Issuer”), Hovnanian Enterprises, Inc., a Delaware corporation (“Hovnanian”),
and each of the other Guarantors party thereto (including the Initial Grantors)
entered into the Indenture dated as of November 1, 2011 (as amended,
supplemented, amended and restated or otherwise modified from time to time, the
“2011 Indenture”) with Wilmington Trust, National Association, as trustee (in
such capacity, the “2011 Trustee”) and as collateral agent (in such capacity,
the “2011 Collateral Agent”), pursuant to which the Issuer has issued, and may
from time to time issue, 2.00% Senior Secured Notes due 2021 (the “2.00% Notes”)
and 5.00% Senior Secured Notes due 2021 (the “5.00% Notes” and together with the
2.00% Notes, the “2011 Notes”) upon the terms and subject to the conditions set
forth therein;

 

WHEREAS, in connection with the 2011 Indenture, the Grantors entered into the
First Lien Security Agreement, dated as of November 1, 2011 (as heretofore
amended, supplemented, amended and restated or otherwise modified from time to
time, the “Existing Security Agreement”), in favor of the 2011 Collateral Agent,
for the benefit of itself, the 2011 Trustee and the 2011 Noteholders;

 

WHEREAS, the Issuer, Hovnanian and each of the other Guarantors party thereto
have entered into the Indenture dated as of September 8, 2016 (as amended,
supplemented, amended and restated or otherwise modified from time to time, the
“9.50% Indenture” and together with the 2011 Indenture, the “Indentures”) with
Wilmington Trust, National Association, as trustee (in such capacity, the “9.50%
Trustee” and together with the 2011 Trustee, the “Trustees”) and collateral
agent (in such capacity, the “9.50% Collateral Agent” and together with the 2011
Collateral Agent, the “Notes Collateral Agents”), pursuant to which the Issuer
has issued, and may from time to time issue, its 9.50% Senior Secured Notes due
2020 (collectively, the “9.50% Notes” and together with the 2011 Notes, the
“Secured Notes”) upon the terms and subject to the conditions set forth therein;

 

 
 

--------------------------------------------------------------------------------

 

 

WHEREAS, in connection with the 9.50% Indenture, the Issuer, Hovnanian, each of
the other Grantors, the 9.50% Collateral Agent and the 2011 Collateral Agent
have entered into the First Lien Collateral Agency Agreement, dated as of
September 8, 2016 (as amended, supplemented, amended and restated or otherwise
modified from time to time, the “First Lien Collateral Agency Agreement”),
pursuant to which the Issuer and the 9.50% Collateral Agent appointed the 2011
Collateral Agent to act as collateral agent on behalf of the 9.50% Secured
Parties, in addition to acting as collateral agent on behalf of the 2011 Secured
Parties, pursuant to this Agreement and the other Security Documents (the 2011
Collateral Agent, in such capacity as collateral agent for the Secured Parties,
the “Joint Collateral Agent”) and the 2011 Collateral Agent accepted such
appointment;

 

WHEREAS, the Issuer is a member of an affiliated group of companies that
includes Hovnanian, the Issuer’s parent company, and each Grantor;

 

WHEREAS, the Issuer and the Grantors are engaged in related businesses, and each
Grantor will derive substantial direct and indirect benefit from the issuance of
the Secured Notes;

 

WHEREAS, pursuant to and under the Indentures and the Amended and Restated First
Lien Security Agreement dated as of September 8, 2016 (the “Security Agreement”)
among the Initial Grantors party thereto (together with any other entity that
may become a party thereto) and the Collateral Agent, the Grantor has agreed to
enter into this Agreement in order to grant a security interest to the
Collateral Agent in certain Intellectual Property as security for such loans and
other obligations as more fully described herein; and

 

NOW, THEREFORE, intending to be legally bound hereby, the parties hereto agree
as follows:

 

1.     Defined Terms. Except as otherwise expressly provided herein, (i)
capitalized terms used in this Agreement shall have the respective meanings
assigned to them in the Security Agreement and (ii) the rules of construction
set forth in Section 1.02 of the Indentures shall apply to this Agreement. Where
applicable and except as otherwise expressly provided herein, terms used herein
(whether or not capitalized) shall have the respective meanings assigned to them
in the Uniform Commercial Code as enacted in New York as amended from time to
time (the “Code”).

 

2.     To secure the full payment and performance of all Secured Obligations,
the Grantor hereby grants to the Collateral Agent a security interest in the
entire right, title and interest of such Grantor in and to all of its
[Trademark/Patent/Copyrights], including those set forth on Schedule A;
provided, however, that notwithstanding any of the other provisions set forth in
this Section 2 (and notwithstanding any recording of the Collateral Agent’s Lien
made in the U.S. Patent and Trademark Office, U.S. Copyright Office, or other
registry office in any other jurisdiction), this Agreement shall not constitute
a grant of a security interest in any property to the extent that such grant of
a security interest is prohibited by any applicable Law of an Official Body,
requires a consent not obtained of any Official Body pursuant to such Law or is
prohibited by, or constitutes a breach or default under or results in the
termination of or gives rise to any right of acceleration, modification or
cancellation or requires any consent not obtained under, any contract, license,
agreement, instrument or other document evidencing or giving rise to such
property, except to the extent that such Law or the term in such contract,
license, agreement, instrument or other document or similar agreement providing
for such prohibition, breach, default or termination or requiring such consent
is ineffective under applicable Law including 9-406, 9-407, 9-408 or 9-409 of
the New York UCC (or any successor provision or provisions); provided, further,
that no security interest shall be granted in any United States “intent-to-use”
trademark or service mark applications unless and until acceptable evidence of
use of the trademark or service mark has been filed with and accepted by the
U.S. Patent and Trademark Office pursuant to Section 1(c) or Section 1(d) of the
Lanham Act (U.S.C. 1051, et seq.), and to the extent that, and solely during the
period in which, the grant of a security interest therein would impair the
validity or enforceability of such “intent-to-use” trademark or service mark
applications under applicable federal Law. After such period and after such
evidence of use has been filed and accepted, the Grantor acknowledges that such
interest in such trademark or service mark applications will become part of the
Collateral. The Collateral Agent agrees that, at the Grantor’s reasonable
request and expense, it will provide such Grantor confirmation that the assets
described in this paragraph are in fact excluded from the Collateral during such
limited period only upon receipt of an Officer’s Certificate or an Opinion of
Counsel to that effect.

 

 
 

--------------------------------------------------------------------------------

 

 

3.     The Grantor covenants and warrants that:

 

(a)     To the knowledge of the Grantor, on the date hereof, all material
Intellectual Property owned by the Grantor is valid, subsisting and unexpired,
has not been abandoned and does not, to the knowledge of the Grantor, infringe
the intellectual property rights of any other Person;

 

(b)     The Grantor is the owner of each item of Intellectual Property listed on
Schedule A, free and clear of any and all Liens or claims of others except for
the Permitted Liens. No financing statement or other public notice with respect
to all or any part of the Collateral is on file or of record in any public
office, except as permitted pursuant to this Agreement or as permitted by the
Indentures;

 

4.     The Grantor agrees that, until all of the Secured Obligations shall have
been indefeasibly satisfied in full, it will not enter into any agreement (for
example, a license agreement) which is inconsistent with the Grantor’s
obligations under this Agreement, without the Collateral Agent’s prior written
consent which shall not be unreasonably withheld except that the Grantor may
license technology in the ordinary course of business without the Collateral
Agent’s consent to suppliers and customers to facilitate the manufacture and use
of the Grantor’s products.

 

 
 

--------------------------------------------------------------------------------

 

 

5.     The Collateral Agent shall have, in addition to all other rights and
remedies given it by this Agreement and those rights and remedies set forth in
the Security Agreement and the Indentures, those allowed by applicable Law and
the rights and remedies of a secured party under the Uniform Commercial Code as
enacted in any jurisdiction in which the Intellectual Property may be located
and, without limiting the generality of the foregoing, solely if an Event of
Default has occurred and is continuing, the Collateral Agent may immediately,
without demand of performance and without other notice (except as set forth
below) or demand whatsoever to the Grantor, all of which are hereby expressly
waived, and without advertisement, sell at public or private sale or otherwise
realize upon, in a city that the Collateral Agent shall designate by notice to
the Grantor, in Pittsburgh, Pennsylvania or elsewhere, the whole or from time to
time any part of the Intellectual Property, or any interest which the Grantor
may have therein and, after deducting from the proceeds of sale or other
disposition of the Intellectual Property all expenses (including fees and
expenses for brokers and attorneys), shall apply the remainder of such proceeds
toward the payment of the Secured Obligations as the Collateral Agent, in its
sole discretion, shall determine. Any remainder of the proceeds after payment in
full of the Secured Obligations shall be paid over to the Grantor. Notice of any
sale or other disposition of the Intellectual Property shall be given to the
Grantor at least ten (10) days before the time of any intended public or private
sale or other disposition of the Intellectual Property is to be made, which the
Grantor hereby agrees shall be reasonable notice of such sale or other
disposition. At any such sale or other disposition, the Collateral Agent may, to
the extent permissible under applicable Law, purchase the whole or any part of
the Intellectual Property sold, free from any right of redemption on the part of
the Grantor, which right is hereby waived and released. The Collateral Agent
shall endeavor to provide the Borrower with notice at or about the time of the
exercise of remedies in the preceding sentence, provided that the failure to
provide such notice shall not in any way compromise or adversely affect the
exercise of such remedies or the Collateral Agent’s rights hereunder.

 

6.     All of the Collateral Agent’s rights and remedies with respect to the
Intellectual Property, whether established hereby, by the Security Agreement or
by the Indentures or by any other agreements or by Law, shall be cumulative and
may be exercised singularly or concurrently. In the event of any irreconcilable
inconsistency in the terms of this Agreement and the Security Agreement, the
Security Agreement shall control.

 

 
 

--------------------------------------------------------------------------------

 

 

7.     The provisions of this Agreement are severable, and if any clause or
provision shall be held invalid and unenforceable in whole or in part in any
jurisdiction, then such invalidity or unenforceability shall affect only such
clause or provision, or part thereof, in such jurisdiction, and shall not in any
manner affect such clause or provision in any other jurisdiction, or any clause
or provision of this Agreement in any jurisdiction.

 

8.     The benefits and burdens of this Agreement shall inure to the benefit of
and be binding upon the respective successors and permitted assigns of the
parties, provided, however, that except as permitted by the Indentures, the
Grantor may not assign or transfer any of its rights or obligations hereunder or
any interest herein and any such purported assignment or transfer shall be null
and void.

 

9.     This Agreement and the rights and obligations of the parties under this
agreement shall be governed by, and construed and interpreted in accordance
with, the Law of the State of New York.

 

10.     The Grantor (i) hereby irrevocably submits to the nonexclusive general
jurisdiction of the courts of the State of New York and the courts of the United
States of America for the Southern District of New York, or any successor to
said court (hereinafter referred to as the “New York Courts”) for purposes of
any suit, action or other proceeding which relates to this Agreement or any
other Noteholder Document, (ii) to the extent permitted by applicable Law,
hereby waives and agrees not to assert by way of motion, as a defense or
otherwise in any such suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of the New York Courts, that such suit,
action or proceeding is brought in an inconvenient forum, that the venue of such
suit, action or proceeding is improper, or that this Agreement or any Noteholder
Document may not be enforced in or by the New York Courts, (iii) hereby agrees
not to seek, and hereby waives, any collateral review by any other court, which
may be called upon to enforce the judgment of any of the New York Courts, of the
merits of any such suit, action or proceeding or the jurisdiction of the New
York Courts, and (iv) waives personal service of any and all process upon it and
consents that all such service of process be made by certified or registered
mail addressed as provided in Section 13 hereof or at such other address of
which the Collateral Agent shall have been notified pursuant thereto and service
so made shall be deemed to be completed upon actual receipt thereof. Nothing
herein shall limit any Secured Party’s right to bring any suit, action or other
proceeding against the Grantor or any of any of the Grantor’s assets or to serve
process on the Grantor by any means authorized by Law.

 

11.     This Agreement may be executed by one or more of the parties to this
Agreement on any number of separate counterparts (including by telecopy), and
all of said counterparts taken together shall be deemed to constitute one and
the same instrument.

 

 
 

--------------------------------------------------------------------------------

 

 

12.     THE GRANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY A
JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
NOTEHOLDER DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

13.     All notices, requests and demands to or upon the Collateral Agent or the
Grantor shall be effected in the manner provided for in Section 13.03 of the
Indentures.

 

14.     In the performance of its obligations, powers and rights hereunder, the
Collateral Agent shall be entitled to the rights, benefits, privileges, powers
and immunities afforded to it as Collateral Agent under the Indentures. The
Collateral Agent shall be entitled to refuse to take or refrain from taking any
discretionary action or exercise any discretionary powers set forth in the
Security Agreement unless it has received with respect thereto written direction
of the Issuer or a majority of Noteholders in accordance with the Indentures.
Notwithstanding anything to the contrary contained herein, the Collateral Agent
shall have no responsibility for the creation, perfection, priority, sufficiency
or protection of any liens securing Secured Obligations (including, but not
limited to, no obligation to prepare, record, file, re-record or re-file any
financing statement, continuation statement or other instrument in any public
office). The permissive rights and authorizations of the Collateral Agent
hereunder shall not be construed as duties. The Collateral Agent shall be
entitled to exercise its powers and duties hereunder through designees,
specialists, experts or other appointees selected by it in good faith.

 

 

[SIGNATURES APPEAR ON FOLLOWING PAGE]

 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, each of the undersigned has caused this Trademark / Patent /
Copyright Security Agreement to be duly executed and delivered as of the date
first above written.

 

 

WILMINGTON TRUST, NATIONAL ASSOCIATION, as Collateral Agent

 

 

By:                                                                                      

        Name:

        Title:

 

Grantor:

 

[Name of Grantor]

 

By:                                                                                        

       Name:

       Title:

 

 


--------------------------------------------------------------------------------

 

 

EXHIBIT B

 

Form of Joinder Agreement

 

This JOINDER AND ASSUMPTION AGREEMENT is made ___________ by
___________________________, a __________________________ (the “New Grantor”).

 

Reference is made to (i) the Indenture dated as of September 8, 2016 (as
amended, supplemented, amended and restated or otherwise modified from time to
time, the “9.50% Indenture”) among K. Hovnanian Enterprises, Inc., a California
corporation (the “Issuer”), Hovnanian Enterprises, Inc., a Delaware corporation
(“Hovnanian”), each of the other Guarantors party thereto and Wilmington Trust,
National Association, as trustee (in such capacity, the “9.50% Trustee”) and
collateral agent (in such capacity, the “9.50% Collateral Agent”), pursuant to
which the Issuer has issued, and may from time to time issue, its 9.50% Senior
Secured Notes due 2020, (ii) the Supplemental Indenture dated [__] pursuant to
which the New Grantor became party to the 9.50% Indenture as a Guarantor, (iii)
the Indenture dated as of November 1, 2011 (as amended, supplemented, amended
and restated or otherwise modified from time to time, the “2011 Indenture”)
among the Issuer, Hovnanian, each of the other Guarantors party thereto and
Wilmington Trust, National Association, as trustee (in such capacity, the “2011
Trustee”) and collateral agent (in such capacity, the “2011 Collateral Agent”),
pursuant to which the Issuer has issued, and may from time to time issue, its
2.00% Senior Secured Notes due 2021 and its 5.00% Senior Secured Notes due 2021,
(iv) the Supplemental Indenture dated [__] pursuant to which the New Grantor
became party to the 2011 Indenture as a Guarantor, (v) the Amended and Restated
First Lien Security Agreement dated as of September 8, 2016 by each of the
Grantors (as defined therein) in favor of the Joint Collateral Agent (in such
capacity, the “Collateral Agent”) for the benefit of itself and the other
Secured Parties (as the same may be modified, supplemented, amended or restated,
the “Security Agreement”), (vi) the Amended and Restated First Lien Pledge
Agreement dated as of September 8, 2016 by each of the Pledgors (as defined
therein) in favor of the Collateral Agent for the benefit of itself and the
other Secured Parties (as the same may be modified, supplemented, amended or
restated, the “Pledge Agreement”) and (viii) the First Lien Collateral Agency
Agreement dated as of September 8, 2016 by and among the 2011 Collateral Agent,
the 9.50% Collateral Agent, the Collateral Agent, Hovnanian, the Issuer and the
Grantors party thereto (as the same may be modified, supplemented, amended or
restated, the “First Lien Collateral Agency Agreement”). Capitalized terms used
but not otherwise defined herein shall have the meaning set forth in the
Security Agreement or, if not defined therein, the Pledge Agreement.

 

The New Grantor hereby agrees that effective as of the date hereof it hereby is,
and shall be deemed to be, a Grantor under the Security Agreement and the First
Lien Collateral Agency Agreement and a Pledgor under the Pledge Agreement and
agrees that from the date hereof until the payment in full of the Secured
Obligations and the performance of all other obligations of Issuer under the
Noteholder Documents, New Grantor has assumed the obligations of a Grantor and
Pledgor under, and New Grantor shall perform, comply with and be subject to and
bound by, jointly and severally, each of the terms, provisions and waivers of,
the Security Agreement, the Pledge Agreement, the First Lien Collateral Agency
Agreement and each of the other Noteholder Documents which are stated to apply
to or are made by a Grantor. Without limiting the generality of the foregoing,
the New Grantor hereby represents and warrants that each of the representations
and warranties set forth in the Security Agreement and the Pledge Agreement is
true and correct as to New Grantor on and as of the date hereof as if made on
and as of the date hereof by New Grantor.

 

 
 2

--------------------------------------------------------------------------------

 

 

New Grantor hereby makes, affirms, and ratifies in favor of the Secured Parties
and the Collateral Agent the Security Agreement, the Pledge Agreement and each
of the other Noteholder Documents given by the Grantors to the Collateral Agent.
In furtherance of the foregoing, New Grantor shall execute and deliver or cause
to be executed and delivered at any time and from time to time such further
instruments and documents and do or cause to be done such further acts as may be
reasonably necessary to carry out more effectively the provisions and purposes
of this Joinder Agreement (including, for the avoidance of doubt, the actions
described in Section 4.18 of the Indentures).


 

New Grantor has attached hereto Schedule 1 that supplements Schedules 1(a),
1(c), 2(a), 2(b), 5, 6(a), 6(b), 7, 8, 9 and 10 to the Perfection Certificate
and certifies, as of the date hereof, that the supplemental information set
forth therein has been prepared by the New Grantor in substantially the form of
the equivalent Schedules to the Perfection Certificate, and is complete and
correct in all material respects.

 

IN WITNESS WHEREOF, the New Grantor has duly executed this Joinder Agreement and
delivered the same to the Collateral Agent for the benefit of the Secured
Parties, as of the date and year first written above.

 

[NAME OF NEW GRANTOR]

 

 

By:___________________________________

 

Title:__________________________________

 

 
3

--------------------------------------------------------------------------------

 

 

EXHIBIT C

 

FORM OF PERFECTION CERTIFICATE

 

[Please see attached.]

 

 

4